Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered April 4, 1989, convicting him of criminal sale of a controlled substance in the fifth degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the sentencing court erred in imposing an enhanced sentence based upon his violation of one of the conditions of the plea agreement, without first giving him an opportunity to withdraw his guilty plea, is unpreserved for appellate review since the defendant neither requested the withdrawal of his plea nor moved to vacate the plea on this basis (see, CPL 470.05 [2]; People v Connor, 168 AD2d 687). In any event, a review of the plea minutes establishes that the defendant was clearly advised of the sentence that he would receive if he violated any of the conditions of *861the plea agreement (see, People v Asencio, 143 AD2d 917). Brown, J. P., Sullivan, Rosenblatt and Ritter, JJ., concur.